UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANTS’ MOTION TO DISMISS
COPYRIGHT INFRINGEMENT CLAIM IN FIRST AMENDED
COMPLAINT (ECF No. 25, filed on January 13, 2020)

The Court finds this motion appropriate for decision without oral argument. Fed.
R. Civ. P. 78; C.D. Cal. L.R. 7-15. Accordingly, the hearing date of February 10, 2020
is VACATED.

I. INTRODUCTION

This case concerns the alleged infringement of a structural engineering firm’s
copyrighted designs, as well as the alleged misappropriation of that firm’s other non-
copyrighted trade secrets, by a former employee.

Plaintiff Patel Burica & Associates, Inc. (“PBA”), a structural engineering firm
based in Irvine, California, filed this action against defendants Jason Lin, a structural
engineer formerly employed by PBA, and JKL Structural Engineering (“JKL”), a new
entity formed by Lin, on September 25, 2019. See ECF No. 1 (“Compl.”). Defendants Lin
and JKL filed a motion to dismiss the complaint’s trade secret and copyright claims for
relief on November 12, 2019. See ECF No. 16-1. On December 19, 2019, the Court
granted the motion, without prejudice, as to PBA’s first claim for copyright infringement,
but denied the motion with respect to PBA’s second claim for trade secret
misappropriation. See ECF No. 23 (“MTD Order’).

PBA filed a first amended complaint on December 30, 2019. See ECF No. 24
(“FAC”). The first amended complaint includes and attaches new allegations and exhibits
to support PBA’s copyright claim for relief. Defendants Lin and JKL filed the instant
motion to dismiss the first amended complaint’s copyright claim for relief on January 13,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

2020. See ECF No. 25 (“MTD”). PBA filed an opposition on January 17, 2020. See ECF
No. 26 (“Opp.”). On January 24, 2020, defendants filed a reply. See ECF No. 27

(“Reply”).

The Court took this matter under submission on January 30, 2020. See Scheduling
Order, ECF No. 28. Having carefully considered the parties submissions, the Court finds
and concludes as follows.

il. FACTUAL BACKGROUND

For the purpose of this motion, and unless stated otherwise, the Court assumes the
truth of the following factual allegations.

PBA is a structural engineering firm based in Irvine, California. FAC § 3. Defendant
Lin is a structural engineer who was employed by PBA between 2011 and 2014 as a staff
engineer. Id. § 4. In that role, Lin had access to PBA’s computer systems, where PBA
stored its proprietary and copyrighted designs. Id. §{ 7-9. After leaving PBA, Lin joined
a competing engineering firm in Irvine and also formed a new entity based in Arcadia,
California—defendant JKL—to provide private structural engineering services to clients.

Id. 9 5, 9-10.

In the course of its business, PBA “created numerous copyright-protected design
details and notes” for use in its structural plans and registered the designs with the United
States Copyright Office. Id. § 6 (alleging that the designs received registration number
VAu 1-369-036). PBA attaches these designs and notes Exhibit A to the first amended
complaint, and collectively refers to them as the “Copyrighted Material.” Id. 6, Ex. A
at 1-11. Specifically, the Copyrighted Material contains scale plans for a single-family
house, including specific information regarding the exact placement of hardware,
appliances, fixtures, windows, cabinetry, and doors, among other features, as well as
designs and instructions to build various structural and engineering elements. See id. Ex.
A. PBA claims that the Copyrighted Material “was developed in-house by PBA over a
period of years, and does not include commercially available details or notes.” Id.

In 2019, PBA claims it discovered plans that Lin and JKL had prepared for the
construction of a new private home in Arcadia, California referred to by JKL as “Job No.
068.” Id. 411. These discovered plans are attached as Exhibit B to the first amended
complaint. See id. Ex. B. PBA subsequently discovered plans for another home prepared

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

by JKL and Lin referred to as “Job No. 120.” Id. These discovered plans are attached as
Exhibit C to the first amended complaint. See id. Ex. C. Comparing the Copyrighted
Material to the discovered plans, PBA alleges that the designs are “substantially similar”
given that “[m]lany of the details and notes on the [defendants’| plans are completely

identical,” and that other details are similar “with only slight modification” by defendants.
Id.

The first amended complaint identifies three separate design details that it claims
defendants copied. First, PBA states that its “Typical Reinforcement” detail—detail 17
on sheet SD1 of its copyrighted design—is “identical to” defendants’ detail 12 on sheet
SD1 in its plans. Compare FAC Ex. A at 6, with id. Ex. B at 2 and id. Ex. C at 5. Second,
PBA alleges that its “Vented Eave Block” detail—which is detail 13 on sheet SD3 of
PBA’s copyrighted design—is “identical to” detail 13 on sheet SD3 in defendants’
designs. Compare FAC Ex. A at 8 with id. Ex. B at 4 and id. Ex. C at 7. And third, PBA
alleges that defendants “Typical Top Plate Splice” detail—detail 3 on sheet SDS of PBA’s
copyrighted design—is “identical to” defendants’ detail 5 on sheet SD2 of its design.
Compare FAC Ex. A at 10 with id. Ex. B at 3 and Ex. C at 6.

On the basis of these three details, PBA claims that Lin “took PBA’s Copyrighted
Material . . . prior to the end of his employment with PBA in 2014,” copied it, and has
been using it to enrich himself and JKL. Id. §§ 12, 13-15.

Il, LEGAL STANDARD

A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court properly
dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence of sufficient
facts alleged under a cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d
1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
not need detailed factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his
“entitlement to relief requires more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Id. (internal citations omitted).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009): see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-conclusory
‘factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

 

 

Courts in the Ninth Circuit may dismiss copyright claims at the pleading stage when
those claims are deficient on their face. See Rentmeester v. Nike, Inc., 883 F.3d 1111, 1123
(9th Cir. 2018); see also Gadh v. Spiegel, No. 14-CV-00855, 2014 WL 1778950, at *3 n.
2 (C.D. Cal. Apr. 2, 2014) (collecting cases and finding that for “fifty years” courts have
followed the Ninth Circuit’s decision in Christianson v. West Publishing Co., 149 F.2d
202, 203 (9th Cir. 1945) to “dismiss[] copyright claims that fail from the face of the
complaint . . . in light of all matters properly considered on a motion to dismiss”).

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. Proc. 15(a). However, leave to amend may be denied when
“the court determines that the allegation of other facts consistent with the challenged
pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986): see_ also Eminence Capital, LLC v.
Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (holding dismissal with prejudice is
appropriate only when the complaint could not be saved by amendment).

IV. DISCUSSION

Defendants move to dismiss the copyright infringement claim. To state a claim for
copyright infringement, a plaintiff must allege (1) “ownership of a valid copyright,” and
(2) “copying of constituent elements of the work that are original.” Feist Publications, Inc.
v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

The first element “breaks down into the following constituent parts”: (a) originality
in the author; (b) copyrightability of the subject matter; (c) a national point of attachment
of the work, such as to permit a claim of copyright; and (d) compliance with applicable
statutory formalities. Minx Int’l Inc. v. Club House Creations Inc., No. 15-CV-05645-
CAS (PLAx), 2016 WL 878479, *3 (C.D. Cal. Mar. 7, 2016) (quoting 4-13 Nimmer on
Copyright § 13.01 (2015)). A valid “copyright registration certificate constitutes prima
facie evidence” of ownership. Feist, 499 U.S. at 361.

 

The second element, copying, may be established (a) with direct evidence that the
defendant actually copied the work, or (b) by showing that the defendant (1) had access to
the work and (11) that the works are “substantially similar.” L.A. Printex Indus., Inc. v.
Aeropostale, Inc., 676 F.3d 841, 846 (9th Cir. 2012). “[I]n the absence of any proof of
access, a copyright plaintiff can still make out a case of infringement by showing that” the
work and the alleged copy are “strikingly similar.” Three Boys Music Corp. v. Bolton,
212 F.3d 477, 485 (9th Cir. 2000).

 

Substantial or striking similarity is, in turn, determined by “a two-part test of
extrinsic similarity and intrinsic similarity.” Three Boys Music Corp. v. Bolton, 212 F.3d
477, 485 (9th Cir. 2000). “[T]he extrinsic test requires that the plaintiff identify concrete
elements based on objective criteria” that the works are similar. Id. There are two-steps
to the analysis: the Court (1) identifies the protected elements of the plaintiff's work, and
then (2) determines whether the protected elements are objectively similar to the
corresponding elements of the allegedly infringing work. See Malibu Textiles, Inc. v.
Label Lane Int’l, Inc., 922 F.3d 946, 952-53 (9th Cir. 2019). “Once the extrinsic test is
satisfied, the factfinder applies the intrinsic test . . . and asks “whether the ordinary,
reasonable person would find the total concept and feel of the works to be substantially
similar.’” Id. (quoting Pasillas v. McDonald’s Corp., 927 F.2d 440, 442 (9th Cir. 1991)
(internal quotations omitted)). “At the pleading stage,” however, “the Court considers only
the extrinsic test.” Malibu Textiles, Inc., 922 F.3d at 952.

 

 

PBA satisfies the first element of ownership by alleging the valid copyright
registration number that applies to the allegedly Copyrighted Material. See Feist, 499 U.S.
at 361 (holding that a valid “copyright registration certificate constitutes prima facie
evidence” of ownership); see_also MTD Order at 4 (concluding that PBA satisfied the
ownership element by simply alleging that it possessed a valid registered copyright, even
without alleging the registration number) (citing Masterson v. Walt Disney Co., No. 18-
CV-5966 MWE (PLAx), 2019 WL 1581400, at *5 (C.D. Cal. Jan. 29, 2019)).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

However, PBA still fails to satisfy the second element of copying pursuant to a
substantial similarity theory. Specifically, while PBA alleges facts that, if true, would
establish that defendants (i) had access to the Copyrighted Material (see FAC {fj 4-5, 9-
10), PBA fails to allege facts that the defendants (ii) produced infringing designs that are
substantially similar to protected elements of PBA’s designs. See Malibu Textiles, Inc.,
922 F.3d at 952 (holding that the extrinsic test used to test the sufficiency of a plaintiffs
copying allegations on a substantial similarity theory requires a plaintiff to allege the
protectable elements of its work that it claims the defendant copied).

None of the three allegedly infringed architectural details identified in the first
amended complaint are, standing alone, protectable elements under the copyright laws.
This is because, with respect to architectural designs, “individual standard features and
architectural elements classifiable as ideas or concepts are not themselves copyrightable.”
Thomson v. HMC Grp., No. 13-CV-03273-DMG (VBKx), 2015 WL 11256775, at *10
(C.D. Cal. Oct. 29, 2015) (quoting Intervest Const., Inc. v. Canterbury Estate Homes, Inc.,
554 F.3d 914, 919 (11th Cir. 2008) (citing 17 U.S.C. § 101 and 17 U'S.C. § 102(a)(8))):
see also Savant Homes, Inc. v. Collins, 809 F.3d 1133, 1139 (10th Cir. 2016) (same) (citing
cases); | Nimmer on Copyright § 2A.09 (2019) (explaining that the “exclusion of
protection for standard features indicates that Congress did not intend to extend copyright
protection to as-built individual standard features’’) (internal citation omitted). Rather, only
“an architect’s original combination or arrangement of such elements may” receive
copyright protection. Thomson, 2015 WL 11256775, at *10 (citations omitted); see also
Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95, 103-04 (2d Cir. 2014) (explaining that
“doors and walls are not copyrightable, but their arrangement in a building” can be); accord
1 Nimmer on Copyright § 2A.09 (2019) (“After excluding from protection ‘standard
features,’ what remains is ‘an architect’s original combination or arrangement of such
features.””’).

 

 

 

As a result, courts do not afford copyright protection to individual elements of
architectural designs involving, inter alia, “individual standard features, such as windows,
doors, and other staple building components,” “design elements attributable to building
codes,” “methods of construction,” or “features that are essential or common to the
architectural style within which the builder designed the structure.” Thomson, 2015 WL
11256775, at *10 (citations omitted). For the same reason, a leading treatise explains that
the Copyright Act “accords protection” to architectural elements “only when the design
elements are not functionally required,” 1 Nimmer on Copyright § 2A.09 (2019), with the
consequence that “purely functional elements of an architectural work, such as innovations

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

in architectural engineering or construction techniques” will not receive copyright
protection standing alone, 11 Nimmer on Copyright 923 (2019). See, e.g., Harvester, Inc.
v. Rule Joy Trammell + Rubio, LLC, 716 F. Supp. 2d 428, 441 (E.D. Va. 2010) (stating
that “[t]he legislative history [of the Copyright Act] makes clear that functionally-required
design components do not receive copyright protection under § 102(a)(8),” and concluding
that the “arrangement and coordination decisions in [a|rchitectural [d]rawings that were
dictated by functional considerations” accordingly “cannot be protected expression”):
Small v. Exhibit Enterprises, Inc., 364 F. Supp. 2d 648, 652 (E.D. Mich. 2005) (“In cases
that involve a functional object, it is necessary to eliminate those elements dictated by
efficiency”); Trek Leasing, Inc. v. United States, 66 Fed. Cl. 8, 16 (2005) (“elements
dictated by efficiency, necessity, or external factors must also be filtered out of the court's
infringement analysis’) (citing Kohus v. Mariol, 328 F.3d 848, 856 (6th Cir. 2003) and
Matthew Bender & Co. v. West Publ’n Co., 158 F.3d 674, 682 (2d Cir. 1998)).

 

 

 

The design details that Lin and JKL allegedly infringed in this case all fall within
the scope of these unprotected exclusions. The Typical Reinforcement design, for
example, illustrates a method to construct ground-embedded reinforcements that
functionally support a residential home’s foundation, and secure it against seismic or
geological events. The Vented Eave Blocks design details a method to build eaves that
functionally permit ventilation by perforating holes in alternating bays. And the Typical
Top Plate Splice merely displays a preferred method to splice the top plates that are placed
above any shear, bearing, or exterior walls. These are “staple building components” and/or
“methods of construction” that, even drawing all reasonable inferences in PBA’s favor and
accepting its allegations as true, plainly serve patently functional purposes, even if in
allegedly innovative or novel ways. Thomson, 2015 WL 11256775, at *13 (“Architects
cannot claim that good engineering is original to them—or at least can get no copyright
protection for it.”) (quoting Zalewski, 754 F.3d at 106). They are not design elements that
are protectable under the copyright laws, even if they are components of a larger design
that has received copyright protection in the aggregate. See Sari v. Am.’s Home Place,
Inc., 129 F. Supp. 3d 317, 327 (E.D. Va. 2015) (concluding that, even though plaintiff
“obtained a registration on the Highlighted Plans,” plaintiff failed to allege a valid
copyright infringement claim because the elements allegedly infringed were either
“unoriginal” or otherwise functional elements “not protectable under” the Copyright Act).

 

Furthermore, although a combination of unprotectable elements may be eligible for
some form of copyright protection “if those elements are numerous enough and their
selection and arrangement original enough that their combination constitutes an original

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

work of authorship,” Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003), PBA does not at
this time allege any facts to support a theory that a combination or arrangement of the three
unprotected elements it alleges forms a protected composition. Cf. Thomson, 2015 WL
11256775, at *10 (explaining that “an architect’s original combination or arrangement of
such elements may” receive copyright protection) (citing cases); see also 11 Nimmer on
Copyright 923 (2019) (“The Copyright Act protects . . . the arrangement and composition
of spaces and elements in the design.”’) (internal marks omitted).'

The Court accordingly concludes that PBA’s first amended complaint fails to state
a claim for copyright infringement. See, e.g., Evans v. McCoy-Harris, 17-CV-08345-
DMG (AGRx), 2019 WL 1002512, at *3 (C.D. Cal. Jan. 4, 2019) (granting motion to
dismiss where plaintiff failed to allege that defendant infringed upon any “protectable
elements of the [allegedly] infringed works”); Fuzzy Logic Prods., Inc. v. Trapflix, LLC,
No. 15-CV-06203 PA (SSx), 2015 WL 12791508, at *4 (C.D. Cal. Nov. 20, 2015)
(granting motion to dismiss because the defendant’s alleged infringement of “unprotectable
elements . . . do not allege sufficient facts to state a plausible claim for copyright
infringement”). Even though PBA alleges facts that defendants had access to and
reproduced near-identical elements of PBA’s designs, the allegations merely support the
assertion that the defendants “copied only the unprotected elements of [its] designs.”
Zalewski, 754 F.3d at 106 (affirming summary judgment to defendant); see also 4 Nimmer
on Copyright § 13.03 (2019) (approving of decision that found “no copyright infringement
because the floor plans at issue were similar only with respect to their noncopyrightable
elements”). As in Zalewski, “this is not enough” since it alleges “at most copying, not
wrongful copying.” Id. at 106; see Rentmeester, 883 F.3d at 1117 (affirming dismissal,
and stating that “unlawful appropriation—that is, illicit copying—is necessary because

 

 

' Nor does it appear at this point, without prejudging allegations not currently before
the Court, that the three design elements discussed in the first amended complaint, without
more, could possibly amount to such a combination or arrangement. Cf. Satava, 323 F.3d
at 811; e.g., Harvester, Inc., 716 F. Supp. 2d at 441 (the “arrangement and coordination
decisions in [a]rchitectural [d]rawings that were dictated by functional considerations . . .
cannot be protected expression”). The combination of other protectable common elements
of the copyrighted plans and the allegedly infringing material may plausibly state a claim
for infringement. However, those other protectable common elements need to be identified
and alleged before the Court can determine whether they allege a prima facie case of
substantial similarity.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 8:19-CV-01833 CAS (ADSx) Date January 30, 2020
Title PATEL BURICA & ASSOCIATES, INC. V. JASON LIN ET AL.

 

copyright law does not forbid all copying”); e.g., Nw. Home Designing, Inc. v. Benjamin
Ryan Communities, LLC, No. C14-5808BHS, 2016 WL 5373144, at *8 (W.D. Wash. Sept.

26, 2016) (entering summary judgment for defendant because “no amount of access or
copying will suffice to show infringement if there is no wrongful copying”).

Notwithstanding these deficiencies, the Court will grant PBA leave to file a second
amended complaint, if it chooses to do so. See Evans, 2019 WL 1002512, at *4 (stating
that “[t]he general rule in copyright cases is that dismissal without leave to amend is proper
when the court determines the works are not substantially similar,” and granting leave to
amend because the plaintiff “made allegations of similarity” and “may be able to cure her
deficient allegations’) (citing Schkeiban v. Cameron, No. 12-CV-00636-R MAN(x), 2012
WL 5636281, at *1 (C.D. Cal. Oct. 4, 2012), aff'd, 566 Fed. App’x. 616 (9th Cir. 2014)).

V. CONCLUSION

In accordance with the foregoing, the motion to dismiss the copyright claim alleged
in the first amended complaint is GRANTED. That claim is DISMISSED without
prejudice, and PBA shall have 14 days to file a second amended complaint, if any.”

IT IS SO ORDERED.

00:00
CMJ

 

* Because the Court dismisses PBA’s copyright claim without prejudice, the
dismissal does not extinguish the Court’s subject matter jurisdiction over this dispute
between non-diverse parties. The Court reserves decision on whether to exercise
supplemental jurisdiction over the remaining CUTSA claim, in the event it ultimately
dismisses the copyright claim without leave to amend. See 28 U.S.C. § 1367(c)(3).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 9
